Citation Nr: 0821648	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-26 839	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a mood disorder.

2.  Entitlement to service connection for chronic urticaria, 
as secondary to Reiter's syndrome.

3.  Entitlement to service connection for osteoarthritis, 
bilateral feet, as secondary to Reiter's syndrome.

4.  Entitlement to service connection for twitching toes, as 
secondary to Reiter's syndrome.

5.  Entitlement to service connection for headaches, as 
secondary to Reiter's syndrome.

6.  Entitlement to service connection for foot cramps, as 
secondary to Reiter's syndrome.

7.  Entitlement to service connection for otitis externa, as 
secondary to Reiter's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1963 to September 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In March 2003, the RO, inter alia, granted service connection 
and assigned a 30 percent rating for a mood disorder .  The 
veteran filed a notice of disagreement (NOD) with  the 
assigned rating in June 2003, and the RO issued a statement 
of the case (SOC) in June 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2005.

In February 2006, the RO, inter alia, denied service 
connection for chronic urticaria, osteoarthritis of the feet, 
twitching toes, headaches, foot cramps, and otitis externa, 
each as secondary to Reiter's syndrome.  The veteran filed a 
NOD in February 2006, and the RO issued a SOC in June 2006.  
The veteran filed a substantive appeal (via a VA Form 9) in 
July 2006.

As the claim relating to the mood disorder involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized that matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).


FINDING OF FACT

On May 28, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
The appellant has, through his authorized representative, 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


